NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED

                                             IN THE DISTRICT COURT OF APPEAL
                                             OF FLORIDA
                                             SECOND DISTRICT

HOOVER ARROYAVE,                             )
                                             )
             Appellant,                      )
                                             )
v.                                           )      Case No. 2D17-1715
                                             )
STATE OF FLORIDA,                            )
                                             )
             Appellee.                       )
                                             )

Opinion filed September 13, 2019.

Appeal from the Circuit Court for Pinellas
County; Philip J. Federico, Judge.

Howard L. Dimmig, II, Public Defender, and
Nicholas Martino, Special Assistant Public
Defender, Bartow, for Appellant.

Ashley Moody, Attorney General,
Tallahassee, and Jonathan S. Tannen,
Assistant Attorney General, Tampa, for
Appellee.


PER CURIAM.


             Affirmed.




CASANUEVA, KELLY, and LaROSE, JJ., Concur.